Per Curiam.
In a prior opinion, Johnson v. Johnson, ante p. 159, 396 N.W.2d 284 (1986), we summarily affirmed the judgment of the district court because of the failure of the appellant to file a bill of exceptions in this court as required by then Neb. Ct. R. of Prac. 5C(5) (rev. 1986).
Appellant filed a motion for rehearing which is still pending, and consequently the issuance of the mandate has been stayed. In the meantime, we have amended the previously-referred-to rule by placing the responsibility for filing the bill of exceptions in this court on the clerk of the district court rather than on the appellant, provided the appellant has timely filed the bill in the district court.
Because the appellant had made a timely filing of the bill with the clerk of the district court, he is entitled to have us consider the bill of exceptions, in light of our amendment of the rule.
However, from our de novo review of the record, which we are obligated to do, we conclude that the judgment of the district court was correct on the merits, and it is hereby affirmed. Appellee is awarded as costs the sum of $750 for the services of her attorney in this court. The motion for rehearing is overruled.
Affirmed.